                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF INDIANA
                                SOUTH BEND DIVISION

 RONALD YOUNG,

                       Plaintiff,

                       v.                          CAUSE NO.: 3:19-CV-732-JD-MGG

 MATTHEW HASSEL, et al.,

                       Defendants.

                                    OPINION AND ORDER

       Ronald Young, a prisoner without a lawyer, filed an amended complaint. “A

document filed pro se is to be liberally construed, and a pro se complaint, however

inartfully pleaded, must be held to less stringent standards than formal pleadings

drafted by lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007). Nevertheless, pursuant

to 28 U.S.C. § 1915A, the court must review the complaint and dismiss it if the action is

frivolous or malicious, fails to state a claim, or seeks monetary relief against a defendant

who is immune from such relief. “In order to state a claim under [42 U.S.C.] § 1983, a

plaintiff must allege: (1) that defendants deprived him of a federal constitutional right;

and (2) that the defendants acted under color of state law.” Savory v. Lyons, 469 F.3d 667,

670 (7th Cir. 2006).

       In the complaint Young alleges that, on August 29, 2019, Officer McGuigan,

Officer Howard, Officer Crawford, Officer Trudy, and Bo Holcomb deprived him of

running water in his cell at the Marshall County Jail for five and a half hours. They also

locked his dormitory down for two days and forced him to eat in his cell on the floor or
the toilet. Because Young is a pretrial detainee, the court must assess his claims under

the Fourteenth Amendment instead of the Eighth Amendment. See Mulvania v. Sheriff of

Rock Island Cty., 850 F.3d 849, 856 (7th Cir. 2017). “[T]he Fourteenth Amendment’s Due

Process Clause prohibits holding pretrial detainees in conditions that amount to

punishment.” Id. “A pretrial condition can amount to punishment in two ways: first, if

it is imposed for the purpose of punishment, or second, if the condition is not

reasonably related to a legitimate goal—if it is arbitrary or purposeless—a court

permissibly may infer that the purpose of the government action is punishment.” Id. A

pretrial detainee can “prevail by providing only objective evidence that the challenged

governmental action is not rationally related to a legitimate governmental objective or

that it is excessive in relation to that purpose.” Kingsley v. Hendrickson, 135 S. Ct. 2466,

2473 (2015). Giving him the favorable inferences to which he is entitled at this stage of

the proceedings, Young states a plausible Fourteenth Amendment claim against Officer

McGuigan, Officer Howard, Officer Crawford, Officer Trudy, and Bo Holcomb.

       Young also names Sheriff Hassel as a defendant on the basis that he is

responsible for the welfare of the inmates at the Marshall County Jail. However,

“liability depends on each defendant’s knowledge and actions, not on the knowledge or

actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594 (7th Cir. 2009).

Because Young does not describe how Sherriff Hassel was personally involved with his

claims, he cannot proceed against his.




                                              2
       For these reasons, the court:

       (1) GRANTS Ronald Young leave to proceed on a Fourteenth Amendment claim

against Officer McGuigan, Officer Howard, Officer Crawford, Officer Trudy, and Bo

Holcomb for money damages for locking him in his cell, depriving him of running

water, and forcing him to eat on the floor or the toilet in August 2019;

       (2) DISMISSES Sheriff Hassel;

       (3) DISMISSES all other claims;

       (4) DIRECTS the clerk and the United States Marshals Service to issue and serve

process on Officer McGuigan, Officer Howard, Officer Crawford, Officer Trudy, and Bo

Holcomb at the Marshall County Jail with a copy of this order and the amended

complaint (ECF 5) as required by 28 U.S.C. § 1915(d); and

       (5) ORDERS, pursuant to 42 U.S.C. § 1997e(g)(2), Officer McGuigan, Officer

Howard, Officer Crawford, Officer Trudy, and Bo Holcomb to respond, as provided for

in the Federal Rules of Civil Procedure and N.D. Ind. L.R. 10-1(b), only to the claims for

which Ronald Young has been granted leave to proceed in this screening order.

       SO ORDERED on December 9, 2019

                                                     /s/ JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                             3
